Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  131972                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  DONALD L. SCOTT,                                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices
  and
  BLUE CROSS BLUE SHIELD OF
  MICHIGAN,
            Intervening Plaintiff,
  v                                                                SC: 131972
                                                                   COA: 266944
                                                                   Kent CC: 03-006112-NF
  SECURA INSURANCE,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 20, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2006                   _________________________________________
           t1120                                                              Clerk